777 So. 2d 423 (2000)
Alan Jerome PRICE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-2770.
District Court of Appeal of Florida, Third District.
December 13, 2000.
Rehearing Denied February 28, 2001.
Alan Jerome Price, in proper person. Robert A. Butterworth, Attorney General, for appellee.
Before COPE, GERSTEN, and FLETCHER, JJ.
Prior report: 602 So. 2d 994.
PER CURIAM.
Alan Jerome Price ("defendant") appeals the denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm, in part. However, the defendant's sentences for kidnapping under counts five, seven, nine, eleven, and thirteen were incorrectly classified as first degree felonies. Kidnapping with a weapon is classified as a life felony. See § 775.087(1)(a), Fla. Stat. (2000). Therefore, we remand for resentencing under Section 775.082(3)(a), Florida Statutes (2000). See Williams v. State, 676 So. 2d 1056 (Fla. 3d DCA 1996). The defendant need not be present for resentencing.
Affirmed in part; reversed in part, and remanded for resentencing.